Citation Nr: 1739267	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-29 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a hearing loss disability of the right ear.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from September 1991 to January 1992. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  In May 2016, the Veteran attended a video conference hearing before the undersigned.  A transcript of this hearing is of record.

The Board remanded the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability in September 2016.  In November 2016, the AOJ granted service connection for a hearing loss disability of the left ear.  The claim of entitlement to service connection for a hearing loss disability of the right ear has returned to the Board for adjudication. 


FINDINGS OF FACT

The Veteran does not suffer from a hearing loss disability of the right ear for VA compensation purposes.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a hearing loss disability of the right ear have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a veteran in developing information and evidence necessary to substantiate their claim.  Under 38 U.S.C.A. § 5103(a), VA must notify a veteran of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence a veteran is expected to provide.  By correspondence dated June 2011, VA notified the Veteran of the information required to substantiate his claim of entitlement to service connection for a hearing loss disability.  

As to the duty to assist, VA has made reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  See 38 U.S.C.A. § 5103A(a), (b) and (c).  The RO has obtained the Veteran's VA medical records and private treatment records.  The Board notes a November 2016 letter to the Veteran, from VA, which claimed that two private medical providers did not reply to VA's requests for records, and that VA would again attempt to obtain the records.  This letter appears to have been erroneous.  The record indicates that VA previously obtained a reply from both providers; one provided relevant medical records to VA and one indicated that it had no records to provide.  Regardless, the RO provided the Veteran with the opportunity to submit further private treatment records.  The Board finds that the RO took appropriate steps to obtain the Veteran's private treatment records. 

The RO attempted to obtain the Veteran's relevant service treatment records, but was unable to do so.  In March 2012, the RO made a formal finding that the Veteran's service treatment records were unavailable for review.  In April 2012, VA informed the Veteran of his missing records, of the steps taken to find those records, and requested that the Veteran provide copies of his service treatment records to VA.  The Board will adjudicate the Veteran's claim without the benefit of these records, mindful of a heightened duty to consider the applicability of the benefit of the doubt doctrine.  The Board notes that the legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

VA afforded the Veteran VA examinations in August 2012 and October 2016 to determine whether the Veteran suffered from a hearing loss disability of the right ear that was causally related to his service.  The Board finds these reports adequate to decide the Veteran's claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

The Board also finds that the RO has substantially complied with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance).  The Board concludes that no further assistance to the Veteran in developing the facts pertinent to this claim is required.


II.  Legal Criteria

Generally, direct service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of a disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1154 (a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or cause when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).


III.  Facts and Analysis

The Veteran states that he suffers from a hearing loss disability of the right ear due to in-service noise exposure, including due to mortar fire, hand grenades, machine gun fire, armored tank fire, and turbine engine noise, and that he began to suffer from hearing loss affecting his right ear during his service.  The Board notes that the Veteran has received service connection for a hearing loss disability of the left ear due to in-service noise exposure.

An August 2012 VA hearing examination revealed the following puretone threshold values, in decibels:

HERTZ
500
1000
2000
3000
4000
RIGHT
15
20
15
15
10

The Veteran received a speech recognition score of 100 percent in the right ear.  
The examination report containing these results noted that the Veteran reported difficulty understanding conversational speech, as well as his television.

An October 2016 VA hearing examination revealed the following puretone threshold values, in decibels:

HERTZ
500
1000
2000
3000
4000
RIGHT
15
25
10
20
20

The Veteran received a speech recognition score of 96 percent in the right ear.  
The examination report containing these results noted that the Veteran reported "difficulty hearing others," and that "he listened to the television at elevated volume levels."

The Veteran's private treatment records do not indicate that the Veteran suffered from a hearing loss disability of the right ear, at least under 38 C.F.R. § 3.385, during the period on appeal.  An October 2016 VA treatment record indicates that the Veteran suffers from moderate sensorineural hearing loss in the right ear at the 6000 to 8000 Hertz range, mirroring the findings contained in the above VA examinations.  The lay statements of record provided by the Veteran, written by those close to the Veteran, discuss the Veteran's the right ear hearing loss (including difficulty hearing speech and his television).  

Considering the evidence of record as set forth above, the Board concludes that service connection for a hearing loss disability of the right ear is not warranted. Despite the presence of reduced hearing acuity, the medical evidence of record, to include the above examinations, does not establish that the Veteran's right ear meets the criteria for impaired hearing under 38 C.F.R. § 3.385.  

A threshold requirement for establishing service connection for a claimed condition is the presence of a current disability.  The evidence discussed above indicates that the Veteran has not suffered from a hearing loss disability of the right ear during the pendency of the claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).  In the absence of proof of a present disability, there can be no valid claim for service connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

To the extent that the Veteran believes that his current degree of hearing loss is sufficient to warrant service connection, his opinion as to the diagnosis of a hearing loss disability is not competent medical evidence because the Veteran does not have specialized training sufficient to render an opinion as to whether his hearing impairment meets the criteria described in 38 C.F.R. § 3.385.  See Jandreau, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms, but not to provide medical diagnosis of complex medical issues). 

The preponderance of the evidence weighs against the claim of service connection for a hearing loss disability of the right ear.  Accordingly, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for a hearing loss disability of the right ear must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a hearing loss disability of the right ear is denied.
 


____________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


